DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SUPPLEMENTAL CASTING CONTROL WITH DIRECTION AND MAGNITUDE.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program product which is not one of the four statutory categories.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is directed to the method of claim 18 but claim 18 is an article of manufacture.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (pub. no. 20180024660).
Regarding claim 1, Wang discloses an information exchange method, performed by a terminal, the method comprising:  displaying a game picture, the game picture comprising a candidate skill region;  determining a target skill based on a skill selection operation for the candidate skill region (“An embodiment of the present invention provides an information processing method implemented by a computer system. The method includes: performing rendering on a graphical user interface to obtain at least one virtual resource object; when detecting a skill-release trigger gesture on at least one skill object located in at least one skill operation area on the graphical user interface”, [0007]);  

displaying a virtual joystick object on the game picture (“ performing rendering on the graphical user interface to obtain a skill-release supplementary control object, the skill-release supplementary control object comprising a skill-release control halo object and a virtual joystick object located within a radiation range of the skill-release control halo object”, [0007]);  

calculating, when a movement operation for the virtual joystick object is detected, at least one skill generation position of the target skill based on the movement operation and  generating a skill effect model of the target skill at the at least one skill generation position when a cast operation for the virtual joystick object is detected (“ when detecting a dragging operation on the virtual joystick object, controlling a skill-release location of the skill object to be correspondingly adjusted on the graphical user interface; and determining whether the virtual joystick object is out of a threshold range and, when the virtual joystick object is not out of the threshold range, selecting a target character object satisfying a first preset policy from at least one character object within a skill releasable range of the skill object according to a detected release operation of the dragging operation, and performing a skill-release operation on the target character object”, [0007]); 
Regarding claim 2, Wang discloses the virtual joystick object comprises a virtual joystick control and a preset joystick movement range, and the calculating, when a movement operation for the virtual joystick object is detected, at least one skill generation position of the target skill based on the movement operation comprises:  determining a skill casting object and a preset skill casting range of the target skill;  obtaining a current position of the skill casting object in the game picture;  obtaining a joystick position of the virtual joystick control in the preset joystick movement range when the movement operation for the virtual joystick object is detected (“ FIG. 8 shows an example of the threshold range. As shown in FIG. 8, the virtual joystick object 42 is located at an edge of the skill-release control halo object 41, and is out of a threshold range 44. Further, the supplementary skill indicator object includes a fan-shaped indicator object (other shapes, such as an annular shape or a square shape, can also be used). The fan-shaped indicator object is different from the skill indicator object 43, and has a smaller attack range, so as to specify a target character object having the highest priority within a skill releasable range specified by the fan-shaped indicator object (also referred to as a searching range or an enemy-searching range)”, [0068]); 

and  calculating at least one skill generation position of the target skill based on the preset joystick movement range, the joystick position, the preset skill casting range, and the current position (“According to the embodiment of the present invention, a target character object is selected and located by determining whether a virtual joystick object touched by a user finger is out of a threshold range and, when it is determined that the virtual joystick object touched by the user finger is out of the threshold range, rendering is performed on the graphical user interface to obtain a supplementary skill indicator object. The skill releasable range specified by the supplementary skill indicator object is a searching range of a first character object. Further, a user finger release gesture is obtained, and a first character object satisfying a second preset policy as the target character object having the highest priority is selected from at least one first character object within the searching range; and the skill-release operation is performed on the target character object within the searching range”, [0071]; alternatively: “According to the above embodiments, when selecting and locating a target character object by determining whether the virtual joystick object touched by the user finger is out of a threshold range, the skill-release control halo object (such as a wheel) may have two threshold ranges, and the virtual joystick object (such as a joystick) may move within the two ranges, so as to implement skill-release. If a skill moves within the innermost range, a release target is automatically searched within the skill-releasable-range centering around a player character object (or a release target is searched in a direction along a connection line from a center of the wheel to the joystick). When there is no target, the skill-release operation is not performed and a prompt is displayed.

On the other hand, when a user drags the joystick to an area within the outermost threshold range, a skill indicator having a fan shape or another shape (such as a fan-shaped indicator) is displayed using the connection line from the center of the wheel to the joystick as a centerline and the player character target as the center point”, [0072] & [0073]).
.  Regarding claim 3, Wang discloses after the determining a skill casting object of the target skill and a preset skill casting range, and obtaining a current position of the skill casting object in the game picture, the method further comprises:  determining a skill generation region of the target skill in the game picture based on the preset skill casting range by using the current position of the skill casting object as a center (“ In an implementation of the embodiment of the present invention, the performing rendering on the graphical user interface to obtain a supplementary skill indicator object includes: obtaining a first relative direction formed by the virtual joystick object relative to a center of the skill-release control halo object, and generating, in the first relative direction, a first target selection direction line by using a connection line to a center point of the skill indicator object; and forming the supplementary skill indicator object based on positive and negative offsets on a preset angle and centering the first target selection direction line”, [0074]); 

and displaying the skill generation region on the game picture;  wherein the generating a skill effect model of the target skill at the at least one skill generation position comprises: generating the skill effect model of the target skill at the at least one skill generation position when the at least one skill generation position is in the skill generation region (“Rendering is performed on the graphical user interface to obtain a supplementary skill indicator object when the virtual joystick object touched by a user finger is out of the threshold range, such as a fan-shaped indicator object 45 in FIG. 9. The fan-shaped indicator object 45 has a first target selection direction line 451, which is the direction of the connection line from the virtual joystick object and the skill-release control halo object. Using the player character f1 as an original point and centering around the first target selection direction line 451, the fan-shaped indicator object 45 is formed based on positive and negative offsets on the preset angle ‘a’. In FIG. 9, a person f1 is a member of the user's side”, [0077]).
Regarding claim 10, Wang discloses after the calculating, when a movement operation for the virtual joystick object is detected, at least one skill generation position of the target skill based on the movement operation, the method further comprises:  generating a skill preview effect model of the target skill at the at least one skill generation position; and  the generating a skill effect model of the target skill at the at least one skill generation position when a cast operation for the virtual joystick object is detected comprises:  stopping generating the skill preview effect model of the target skill at the at least one skill generation position when the cast operation performed by a user for the virtual joystick object is detected; and  generating, based on the skill preview effect model, the skill effect model of the target skill (“ In an implementation of the embodiment of the present invention, the selecting, from at least one first character object within the searching range, a first character object satisfying a second preset policy as the target character object having the highest priority includes: when the searching range includes multiple first character objects, selecting a first character object with the shortest vertical distance to the first target selection direction line as the target character object having the highest priority, and highlighting the target character object”, [0084]).
Regarding claim 11, Wang discloses the candidate skill region comprises a skill control of at least one candidate skill, and the determining a target skill based on a skill selection operation for the candidate skill region comprises:  determining the target skill in the at least one candidate skill based on a selection operation for the skill control; and  wherein the displaying a virtual joystick object on the game picture comprises:  overlay-displaying the virtual joystick object on the skill control of the target skill (“Specifically, as shown in FIG. 3, the skill-release control halo object 41 may have a shape of a wheel and may be referred to as a wheel; the virtual joystick object 42 may have an annular shape or a ring shape and may be referred to as a joystick; and the skill indicator object 43 may have a shape of a wheel, and may be referred to as a skill indicator. It should be noted that, the skill-release control halo object and the virtual joystick object used in this specification are only examples of a skill-release controller object and a joystick object. A skill-release controller object and a joystick object that are obtained by performing rendering in a graphical user interface include, but are not limited to, a shape of a wheel, an annular shape, a ring shape, and other shapes, as long as objects that may be configured to implement skill control can be implemented”, [0036]).
Regarding claim 12, Wang discloses the game picture further comprises a cast cancel control, and after the displaying a virtual joystick object on the game picture, the method further comprises:  stopping displaying the virtual joystick object in the game picture when a cast cancel operation for the cast cancel control is detected (“In an implementation of the embodiment of the present invention, the terminal further includes a skill-release cancellation unit, which is configured to: when a determining result is that the virtual joystick object touched by a user finger is not out of the threshold range, obtain a user finger release gesture and, if the target character object is not found within the skill releasable range, discard the skill-release operation on the target character object within the skill releasable range, and a display first prompt message, where the first prompt message is used to represent that there is no selectable target character object within the skill releasable range”, [0101]).
Claims 13-17 are directed to an apparatus that implements the methods of claims 1, 2, 10-12 respectively and are rejected for the same reasons as claims 1, 2 and 10-12 respectively.
Claim 18 is directed to an article of manufacture containing code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claim 19 is directed to an apparatus that performs the method of claim 1 and is rejected for the same reasons as claim 1.
Claim 20 is directed to a computer program product that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715